Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 1 of 50 PageID #:9




               EXHIBIT 1
 Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 2 of 50 PageID #:10




Notice and Acknowledgment of
Receipt of Summons and Complaint                                                                    (10/12/18) CCG 0063 A

                    IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
MAURICE STEVENS and KRYSTYNA HARE
individually and on behalf of all others similarly situated
                                                                                      2021 CH 00170
                                                  Plaintiff(s) Case No.
                      vs.
AMERICAN EAGLE OUTFITTERS,INC. and AE RETAIL                          Defendant(s)
WEST, LLC and AE CORPORATE SERVICES CO.                               Amount Claimed: $
                                              Defendant(s)


         NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND
      AE Retail West, LLC    COMPLAINT
      Oo CT Corporation System
                                                                             208 S. LaSalle St., Suite 814
To:                                                            Address:
                        (Name)

City: Chicago                                                                 State: IL        zip: 60604

The enclosed summons and complaint are served pursuant to section 2--213 of the Code of Civil
Procedure.
You must complete the acknowledgment part of this form and return one copy of the completed

form to the sender within               30         * days.
You must sign and date the acknowledgment. If you are served on behalf of a corporation,
unincorporated association cmcluding a partnership), or other entity, you must indicate under your
signature your relationship to that entity. If you are served on behalf of another person and you are
authorized to receive process, you must indicate under your signature your authority

If you do not complete and return the form to the sender within   30      * days, you (or the
party on whose behalf you are being served) may be served a summons and complaint in any other
manner permitted by law.

If you do complete and return this form, you (or the party on whose behalf you are being served)
must answer the complaint within                   60          ** days. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the complaint.
I declare, under penalty of perjury, that.this notice and acknowledgment of receipt of summons and

complaint will have been mailed on 01-14-2021
             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                  cookcountyclerkofcourt.org
                                                              Pau 1   of 2
-5;
        Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 3 of 50 PageID #:11

      Notice and Acknowledgment of
      Receipt of Summons and Complaint                                                        (10/12/18) CCG 0063 B

      E-filing is now mandatory for documents in civil cases with limited exemptions. To
      e-file, you must first create an account with an e-filing service provider. Visit http://efile.
      illinoiscourts.gov/service-providers.htm to learn more and to select a service provider. If
      you need additional help or have trouble e-filing, visit http://www.illinoiscourts.gov/FAQ/
      gethelp.asp.




               ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

      I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in
      the above captioned matter at:
      (Please print or type)
       Name:
      Address:
       City:                                             State:           Zip:
      Email:
       Relationship to Entity/Authority to Receive Service of Process:
      (Not applicable if your are the named Defendant or Respondent.)

                                                                   Dated:


                                                                                          Signature




         (To be completed by the person sending the notice.) Date for return of waiver must be at least 30 days from the date
          on which the request is sent, or 60 days if the defendant is addressed outside the United States.
      ** (To be completed by the person sending the notice.) Date for answering complaint must be at least 60 days from the
         date on which the request is sent, or 90 days if the defendant is addressed outside the United States.




                     Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                       cookcountyclerkofcourt.org
                                                            Page 2 of 2
                                                Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 4 of 50 PageID #:12
                     Return Date: No return date scheduled
                     Hearing Date: 5/13/2021 9:30 AM - 9:30 AM
                     Courtroom Number: 2308
                     Location: District 1 Court                                                                                              FILED
                             Cook County, IL                                                                                                 1/13/2021 11:35 AM
                                                                                                                                             IRIS Y. MARTINEZ
                                                                                                                                             CIRCUIT CLERK
                                                                                                                                             COOK COUNTY, IL
FILED DATE: 1/13/2021 11:35 AM 2021CH00170




                                                                                                                                             2021CH00170

                                                                                                                                             11814653
                                             2120 - Served                              2121 - Served
                                             2220 - Not Served                          2221 - Not Served
                                             2320 - Served By Mail                      2321 - Served By Mail
                                             2420 - Served By Publication               2421 - Served By Publication
                                             Summons - Alias Summons                                                               (08/01/18) CCG 0001 A

                                                                  IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                              MAURICE STEVENS and KRYSTYNA HARE,individually
                                              and on behalf of all others similarly situated

                                                                                      (Name all parties)               2021CH00170
                                                                                                            Case No.
                                                                  V.
                                              AMERICAN EAGLE OUTFITTERS,INC. and AE RETAIL
                                              WEST,LLC and AE CORPORATE SERVICES CO.

                                                                                       SUMMONS 0 ALIAS SUMMONS
                                                                       AE RETAIL WEST,LLC
                                             To each Defendant: c/o CT Corporation System, 208 S. LaSalle St., Suite 814, Chicago,IL 60604

                                              YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                                              which is hereto attached, or othenvise file your appearance and pay the required fee within thirty
                                             (30) days after service of this Summons, not counting the day of service. To file your answer or
                                              appearance you need access to the internet. Please visit www,cookcountyclerkofcourt.org to initiate
                                              this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                                              the last page of this document for location information.
                                             If you fail to do so, a judgment by default may be entered against you for the relief
                                             requested in the complaint.
                                             To the Officer:
                                             This Summons must be returned by the officer or other person to whom it was given for service,
                                             with endorsement of service and fees, if any,immediately after service. If service cannot be made,
                                             this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                             days after its date.




                                                               Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                                 cookcountyclerkofcourt.org
                                                                                                     Page 1 of 3
                         4    Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 5 of 50 PageID #:13

                             Summons - Alias Summons                                                       (08/01/18) CCG 0001 B

                             E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
                             create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm    -
                                                                                                                                              -
                             to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
                             www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.


                                                                                              3/2021 11:35 AM IRIS Y. MARTINEZ
c7,                          Atty. No.: 44086                                      Witness
0
2                            Any Name: The Fish Law Firm, P.C.

                             Atty. for: Plaintiff                                          DOROTH                    k of Court
FILED DATE: 1/13120211




                             Address: 200 E. 5th Ave., Suite 123
                             city: Naperville                                      Date of Service:
                                                                                   (To be inserted by officer on copy left with
                             State:   IL    zip: 60563                             Defendant or other person):

                             Telephone: 630-355-7590

                             Primary Email: docketing@fishlawfirm.com




                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                             cookcountyclerkofcourt.org
                                                                             Page 2 of 3
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 6 of 50 PageID #:14



                                                 CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                             0   Richard J Daley Center                     0       Domestic Relations Division
FILED DATE: 1/13/2021 11:35 AM 2021CH00170




                                                 50 W Washington                                    Richard J Daley Center
                                                 Chicago,IL 60602                                   50 W Washington, Rm 802
                                             O   District 2 - Skokie                                Chicago, IL 60602
                                                 5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                                 Skokie,IL 60077                            O       Civil Appeals
                                             O   District 3 - Rolling Meadows                       Richard J Daley Center
                                                 2121 Euclid                                        50 W Washington, Rm 801
                                                 Rolling Meadows,IL 60008                           Chicago,IL 60602
                                                                                                    Hours: 8:30 am - 4:30 pm
                                             0   District 4 - Maywood
                                                 1500 Maybrook Ave                        • Criminal Department
                                                 Maywood,IL 60153                           Richard J Daley Center
                                                                                            50 W Washington, Rm 1006
                                             O   District 5 - Bridgeview                    Chicago, IL 60602
                                                 10220 S 76th Ave                           Hours: 8:30 am - 4:30 pm
                                                 Bridgeview, IL 60455
                                                                                            O       County Division
                                             O   District 6- Markham                                Richard J Daley Center
                                                 16501 S Kedzie Pkwy
                                                                                                    50 W Washington,Rm 1202
                                                 Markham,IL 60428
                                                                                                    Chicago,IL 60602
                                             O   Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                                 555 W Harrison
                                                                                            0       Probate Division
                                                 Chicago,IL 60607
                                                                                                    Richard J Daley Center
                                             O   Juvenile Center Building                           50 W Washington, Rm 1202
                                                 2245W Ogden Ave, Rm 13                             Chicago, IL 60602
                                                 Chicago,IL 60602                                   Hours: 8:30 am - 4:30 pm
                                             O   Criminal Court Building                    O       Law Division
                                                 2650 S California Ave, Rm 526                      Richard J Daley Center
                                                 Chicago,IL 60608                                   50 W Washington, Rm 801
                                                                                                    Chicago,IL 60602
                                             Daley Center Divisions/Departments                     Hours: 8:30 am - 4:30 pm
                                             0   Civil Division                             O       Traffic Division
                                                 Richard J Daley Center                             Richard J Daley Center
                                                 50 W Washington, Rm 601                            50 W Washington, Lower Level
                                                 Chicago, IL 60602                                  Chicago, IL 60602
                                                 Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
                                                 Chancery Division
                                                 Richard J Daley Center
                                                 50 W Washington, Rm 802
                                                 Chicago, IL 60602
                                                 Hours: 8:30 am - 4:30 pm

                                                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                           cookcountyclerkofcourt.org
                                                                                      Page 3 of 3
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 7 of 50 PageID #:15
           'Weturn Date: No return date scheduled
           Hearing Date: 5/13/2021 9:30 AM - 9:30 AM
           Courtroom Number: 2308
           Location: District 1 Court                                                                      FILED
                                                                                                           1/13/2021 11:35 AM
                    Cook County, IL
                                                              IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS IRIS Y. MARTINEZ
                                                                                                           CIRCUIT CLERK
                                                                  COUNTY DEPARTMENT,CHANCERY DIVISION
                                                                                                           COOK COUNTY, IL
FILED DATE: 1/13/2021 11:35 AM 2021CH00170




                                                                                                           2021CH00170
                                               MAURICE STEVENS and KRYSTYNA
                                               HARE, individually and on behalf of all others                                      11814653
                                               similarly situated,

                                                                      Plaintiffs,
                                                                                                   Case No.:   2021CH00170
                                                         V.

                                               AMERICAN EAGLE OUTFITTERS,INC. and
                                               AE RETAIL WEST,LLC and AE
                                               CORPORATE SERVICES CO.

                                                                      Defendants.




                                                                             CLASS ACTION COMPLAINT

                                                    Plaintiff Maurice Stevens ("Stevens") and Krystyna Hare ("Hare")(collectively referred

                                             to as "Plaintiffs") bring this Class Action Complaint against Defendants American Eagle

                                             Outfitters, Inc. and AE Retail West,LLC and AE Corporate Services Co, collectively,"American

                                             Eagle" or "Defendants") to put a stop to their unlawful collection, use, and storage of Plaintiffs'

                                             and the putative Class members' sensitive biometric data. Plaintiffs, for Plaintiffs' Class Action

                                             Complaint, allege as follows upon personal knowledge as to Plaintiffs' own acts and experiences

                                             and, as to all other matters, upon information and belief.

                                                                               NATURE OF THE ACTION

                                                    1.        American Eagle Outfitters, Inc. (publicly traded as "AEO" on the NYSE) is a

                                             leading global specialty retailer offering high-quality, on-trend clothing, accessories and personal

                                             care products under its American Eagle® and Aerie® brands. It operates more than 1,000 stores

                                             in the United States, Canada, Mexico, and Hong Kong, and ships to 81 countries worldwide
 Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 8 of 50 PageID #:16




through its websites.

       2.      When employees first begin their jobs at American Eagle, they are required to scan

their fingerprint in its biometric point-of-sale system as a means of authentication, instead of using

only key fobs or other identification cards.

       3.      While there are tremendous benefits to using biometric point of sale system in the

workplace, there are also serious risks. Unlike key fobs or identification cards—which can be

changed or replaced if stolen or compromised—fingerprints are unique, permanent biometric

identifiers associated with the employee. This exposes employees to serious and irreversible

privacy risks. For example, if a fingerprint database is hacked, breached, or otherwise exposed,

employees have no means by which to prevent identity theft and unauthorized tracking.

       4.      Recognizing the need to protect its citizens from situations like these, Illinois

enacted the Biometric Information Privacy Act, 740 ILCS 14/1, et seq. ("BIPA"), specifically to

regulate companies that collect and store Illinois citizens' biometrics, such as fingerprints.

       5.      Despite this law, American Eagle disregarded its employees' statutorily protected

privacy rights and unlawfully collects, stores, and uses their biometric data in violation of the

BIPA. Specifically, American Eagle has violated (and continues to violate) the BIPA because it

did not:

       •       Properly inform Plaintiffs and the Class members in writing ofthe specific purpose
               and length of time for which their fingerprints were being collected, stored, and
               used, as required by the BIPA;

       •       Provide a publicly available retention schedule and guidelines for permanently
               destroying Plaintiffs' and the Class's fingerprints, as required by the BIPA; nor

       •       Receive a written release from Plaintiffs or the members of the Class to collect,
               capture, or otherwise obtain fingerprints, as required by the BIPA.

       6.      Accordingly, this Complaint seeks an order:(i) declaring that Defendant's conduct




                                                 2
                                                Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 9 of 50 PageID #:17




                                               violates the BIPA;(ii) requiring Defendant to cease the unlawful activities discussed herein; and

                                              (iii) awarding liquidated damages to Plaintiffs and the proposed Class.
FILED DATE: 1/1 3/2021 11:35 AM 2021CH00170




                                                                                            PARTIES

                                                      7.      Plaintiffs are natural persons and citizens of the State of Illinois.

                                                      8.      Defendant American Eagle Outfitters, Inc. is a Delaware corporation with its

                                               principal place of business in Pennsylvania. It operates in part in Illinois through its indirect

                                               subsidiary AE Retail West, LLC which is a Delaware LLC with its principal place of business in

                                              Pennsylvania and AE Corporate Services Co. is a Delaware Corporation that has its principal place

                                              of business in Pennsylvania. AE Retail West, LLC and AE Corporate Services Co. each paid the

                                              Plaintiffs when they worked for American Eagle. The Defendants collectively operate 33 stores

                                               in Illinois including several in Cook County, Illinois.

                                                                                JURISDICTION AND VENUE

                                                      9.      This Court has jurisdiction over Defendant pursuant to 735 ILCS 5/2-209 because

                                              Defendant conducts business transactions in Illinois and have committed tortious acts in Illinois.

                                                      10.     Venue is proper in Cook County because Defendant operates throughout this

                                              County and resides in Cook County within the meaning of 735 ILCS § 5/2-102(a).

                                                                                 FACTUAL BACKGROUND

                                              I.      The Biometric Information Privacy Act.

                                                      1 1.    In the early 2000's, major national corporations started using Chicago and other

                                              locations in Illinois to test "new [consumer] applications of biometric-facilitated financial

                                              transactions, including finger-scan technologies at grocery stores, gas stations, and school

                                              cafeterias." 740 ILCS 14/5(b). Given its relative infancy, an overwhelming portion of the public

                                              became weary of this then-growing, yet unregulated technology. See 740 ILCS 14/5.




                                                                                                 3
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 10 of 50 PageID #:18




                                                        12.    In late 2007, a biometrics company called Pay By Touch—which provided major

                                             retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer
FILED DATE: 1/13/2021 11:35 AM 2021CH00170




                                             transactions—filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature

                                             because suddenly there was a serious risk that millions of fingerprint records—which, are unique

                                             biometric identifiers, can be linked to people's sensitive financial and personal data—could now

                                             be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

                                             protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who

                                             had used that company's fingerprint scanners were completely unaware that the scanners were not

                                             actually transmitting fingerprint data to the retailer who deployed the scanner, but rather to the

                                             now-bankrupt company, and that unique biometric identifiers could now be sold to unknown third

                                             parties.

                                                        13.    Recognizing the "very serious need [for] protections for the citizens of Illinois

                                             when it [came to their] biometric information," Illinois enacted the BIPA in 2008. See Illinois

                                             House Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

                                                        14.    The BIPA is an informed consent statute which achieves its goal by making it

                                             unlawful for a company to, among other things, "collect, capture, purchase, receive through trade,

                                             or otherwise obtain a person's or a customer's biometric identifiers or biometric information,

                                             unless itfirst:

                                                               (1) informs the subject . . . in writing that a biometric identifier or biometric
                                                               information is being collected or stored;

                                                              (2)informs the subject. .. in writing of the specific purpose and length of term for
                                                               which a biometric identifier or biometric information is being collected, stored, and
                                                               used; and

                                                              (3) receives a written release executed by the subject of the biometric identifier or
                                                               biometric information.



                                                                                                 4
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 11 of 50 PageID #:19




                                             740 ILCS 14/15(b).
FILED DATE: 1/1312021 11:35 AM 2021CH00170




                                                     15.     BIPA specifically applies to employees who work in the State of Illinois. BIPA

                                             defines a "written release" specifically "in the context of employment [as] a release executed by

                                             an employee as a condition of employment." 740 ILCS 14/10.

                                                     16.     Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

                                             face geometry, and—most importantly here—fingerprints. See 740 ILCS 14/10. Biometric

                                             information is separately defined to include any information based on an individual's biometric

                                             identifier that is used to identify an individual. See id.

                                                     17.     The BIPA also establishes standards for how employers must handle Illinois

                                             employees' biometric identifiers and biometric information. See 740 ILCS 14/15(c)—(d). For

                                             instance, the BIPA requires companies to develop and comply with a written policy—made

                                             available to the public—establishing a retention schedule and guidelines for permanently

                                             destroying biometric identifiers and biometric information when the initial purpose for collecting

                                             such identifiers or information has been satisfied or within three years of the individual's last

                                             interaction with the company, whichever occurs first. 740 ILCS 14/15(a).

                                                     18.     Ultimately, the BIPA is simply an informed consent statute. Its narrowly tailored

                                             provisions place no absolute bar on the collection, sending, transmitting or communicating of

                                             biometric data. For example, the BIPA does not limit what kinds of biometric data may be

                                             collected, sent, transmitted, or stored. Nor does the BIPA limit to whom biometric data may be

                                             collected, sent, transmitted, or stored. The BIPA simply mandates that entities wishing to engage

                                             in that conduct must make proper disclosures and implement certain reasonable safeguards.

                                                    American Eagle Violates the Biometric Information Privacy Act.

                                                     19.    By the time the BIPA passed through the Illinois Legislature in mid-2008, many




                                                                                                5
                                             Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 12 of 50 PageID #:20




                                             companies who had experimented with using biometric data as an authentication method stopped

                                             doing so, at least for a time. That is because Pay By Touch's bankruptcy, described in Section I
FILED DATE: 1/13/2021 11:35 AM 2021CH00170




                                             above, was widely publicized and brought attention to consumers' discomfort with the use of their

                                             biometric data.

                                                     20.     Unfortunately, American Eagle failed to take note of the passage of the BIPA.

                                             American Eagle continued to collect, store, and use its employees' biometric data in violation of

                                             the BIPA.

                                                    21.      Specifically, when employees worked at American Eagle, they are required to have

                                             their fingerprints scanned in order to enroll them in its fingerprint database.

                                                    22.      American Eagle uses an employee point-of-sale system that requires employees to

                                             use their fingerprints as a means of authentication. Unlike a traditional point-of-sale system,

                                             employees have to use their fingerprint to access American Eagle's sale system.

                                                    23.      American Eagle failed to inform its employees of the complete purposes for which

                                             it collects their sensitive biometric data or to whom the data is disclosed, if at all.

                                                    24.      American Eagle similarly failed to provide its employees with a written, publicly

                                             available policy identifying its retention schedule, and guidelines for permanently destroying its

                                             employees' fingerprints when the initial purpose for collecting or obtaining their fingerprints is no

                                             longer relevant, as required by the BIPA. An employee who leaves the company does so without

                                             any knowledge of when their biometric identifiers will be removed from American Eagle

                                             databases—or if they ever will be.

                                                    25.     The Pay By Touch bankruptcy that catalyzed the passage of the BIPA highlights

                                             why conduct such as American Eagle's —whose employees are aware that they are providing

                                             biometric identifiers but are not aware of to whom or the full extent of the reasons they are doing




                                                                                                6
                                             Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 13 of 50 PageID #:21




                                             so—is so dangerous. That bankruptcy spurred Illinois citizens and legislators to realize a critical

                                             point: it is crucial for people to understand when providing biometric data who exactly is collecting
FILED DATE: 1/13/2021 11:35 AM 2021CH00170




                                             it, who it will be transmitted to, for what purposes, and for how long. But American Eagle

                                             disregards these obligations, and instead unlawfully collects, stores, and uses its employees'

                                             biometric identifiers and information without proper consent.

                                                    26.      Ultimately, American Eagle disregards its employees' statutorily protected privacy

                                             rights by violating the BIPA.

                                                                           FACTS SPECIFIC TO PLAINTIFFS

                                                    27.      Plaintiffs worked for American Eagle in Illinois.

                                                    28.      As an employee, American Eagle required Plaintiffs to scan Plaintiffs' fingerprints

                                             so that it could use it as an authentication method. American Eagle subsequently stored Plaintiffs'

                                             fingerprint data in its databases.

                                                    29.      American Eagle never informed Plaintiffs ofthe specific limited purposes or length

                                             of time for which it collected, stored, or used fingerprints.

                                                    30.      Similarly, American Eagle never informed Plaintiffs ofany biometric data retention

                                             policy it developed, nor whether it will ever permanently delete fingerprints.

                                                    31.      Plaintiffs never signed a written release allowing American Eagle to collect or store

                                             fingerprints.

                                                    32.      Plaintiffs have continuously and repeatedly been exposed to the risks and harmful

                                             conditions created by American Eagle violations ofthe BIPA alleged herein.

                                                    33.      Plaintiffs now seek liquidated damages under BIPA as compensation for the

                                             injuries American Eagle has caused.




                                                                                               7
                                            Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 14 of 50 PageID #:22




                                                                                 CLASS ALLEGATIONS

                                                   34.     Class Definition: Plaintiffs brings this action pursuant to 735 ILCS 5/2-801 on
FILED DATE 1/13/2021 11:35 AM 2021CH00170




                                            behalf of Plaintiffs and a Class of similarly situated individuals, defined as follows:

                                                    All persons who had their fingerprints collected, captured, received, otherwise obtained, or
                                                    disclosed by Defendant in Illinois.

                                            The following people are excluded from the Class: (1) any Judge presiding over this action and

                                            members of their families; (2) American Eagle, American Eagle's subsidiaries, parents,

                                            successors, predecessors, and any entity in which the Defendant or its parents have a controlling

                                            interest and its current or former officers and directors;(3) persons who properly execute and file

                                            a timely request for exclusion from the Class;(4) persons whose claims in this matter have been

                                            finally adjudicated on the merits or otherwise released; (5) Plaintiffs' counsel and Defendant's

                                            counsel; and (6)the legal representatives, successors, and assigns of any such excluded persons.

                                                   35.     Numerosity: The exact number of Class members is unknown to Plaintiffs at this

                                            time, but it is clear that individual joinder is impracticable. American Eagle has collected, captured,

                                            received, or otherwise obtained biometric identifiers or biometric information from at least

                                            hundreds of employees who fall into the definition of the Class. Ultimately, the Class members

                                            will be easily identified through Defendant's records.

                                                   36.     Commonality and Predominance: There are many questions of law and fact

                                            common to the claims of Plaintiffs and the Class, and those questions predominate over any

                                            questions that may affect individual members of the Class. Common questions for the Class

                                            include, but are not necessarily limited to the following:

                                                           a) whether Defendants collected, captured, or otherwise obtained Plaintiffs' and
                                                              the Class' biometric identifiers or biometric information;

                                                           b) whether Defendants properly informed Plaintiffs and the Class of its purposes
                                                              for collecting, using, and storing their biometric identifiers or biometric



                                                                                              8
 Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 15 of 50 PageID #:23




                   information;

               c) whether Defendants obtained a written release (as defined in 740 ILCS 14/10)
                  to collect, use, and store Plaintiffs and the Class' biometric identifiers or
                  biometric information;

               d) whether Defendants have sold, leased, traded, or otherwise profited from
                  Plaintiffs and the Class's biometric identifiers or biometric information;

               e) whether Defendants developed a written policy, made available to the public,
                  establishing a retention schedule and guidelines for permanently destroying
                  biometric identifiers and biometric information when the initial purpose for
                  collecting or obtaining such identifiers or information has been satisfied or
                  within three years of their last interaction, whichever occurs first;

              0 whether Defendants comply with any such written policy (if one exists); and

               g) whether Defendants used Plaintiffs and the Class' fingerprints to identify them.

       37.     Adequate Representation: Plaintiffs will fairly and adequately represent and

protect the interests ofthe Class and have retained counsel competent and experienced in complex

litigation and class actions. Plaintiffs have no interests antagonistic to those of the Class, and

Defendant has no defenses unique to Plaintiffs. Plaintiffs and their counsel are committed to

vigorously prosecuting this action on behalf of the members of the Class, and have the financial

resources to do so. Neither Plaintiffs nor their counsel have any interest adverse to those of the

other members of the Class.

       38.     Appropriateness: This class action is appropriate for certification because class

proceedings are superior to all others available methods for the fair and efficient adjudication of

this controversy and joinder of all members of the Class is impracticable. The damages suffered

by the individual members of the Class are likely to have been small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by American Eagle's

wrongful conduct. Thus, it would be virtually impossible for the individual members of the Class

to obtain effective relief from American Eagle's misconduct. Even if members of the Class could



                                                9
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 16 of 50 PageID #:24




                                             sustain such individual litigation, it would not be preferable to a class action because individual

                                             litigation would increase the delay and expense to all parties due to the complex legal and factual
FILED DATE: 1/13/2021 11:35 AM 2021CH00170




                                             controversies presented in their Complaint. By contrast, a class action presents far fewer

                                             management difficulties and provides the benefits of single adjudication, economies of scale, and

                                             comprehensive supervision by a single court. Economies of time, effort, and expense will be

                                             fostered and uniformity of decisions will be ensured.

                                                                                 CAUSE OF ACTION
                                                                           Violation of 740 ILCS 14/1, et seq.
                                                                         (On Behalf of Plaintiffs and the Class)

                                                    39.     Plaintiffs incorporate the foregoing allegations as if fully set forth herein.

                                                    40.     The BIPA requires companies to obtain informed written consent from employees

                                             before acquiring their biometric data. Specifically, the BIPA makes it unlawful for any private

                                             entity to "collect, capture, purchase, receive through trade, or otherwise obtain a person's or a

                                             customer's biometric identifiers or biometric information, unless [the entity] first:(1)informs the

                                             subject . . . in writing that a biometric identifier or biometric information is being collected or

                                             stored;(2) informs the subject .. in writing of the specific purpose and length of term for which

                                             a biometric identifier or biometric information is being collected, stored, and used; and(3)receives

                                             a written release executed by the subject of the biometric identifier or biometric information...."

                                             740 ILCS 14/15(b)(emphasis added).

                                                    41.     The BIPA also mandates that companies in possession of biometric data establish

                                             and maintain a satisfactory biometric data retention (and—importantly—deletion) policy.

                                             Specifically, those companies must: (i) make publicly available a written policy establishing a

                                             retention schedule and guidelines for permanent deletion of biometric data (i.e., when the

                                             employment relationship ends); and (ii) actually adhere to that retention schedule and actually




                                                                                              10
                                               Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 17 of 50 PageID #:25




                                              delete the biometric information. See 740 ILCS 14/15(a).

                                                     42.     Unfortunately, American Eagle fails to comply with these BIPA mandates.
FILED DATE: 1/1 3/2021 11:35 AM 2021CH00170




                                                     43.     American Eagle qualifies as a "private entity" under the BIPA.See 740 ILCS 14/10.

                                                     44.     Plaintiffs and the Class are individuals who had their "biometric identifiers"

                                              collected by American Eagle (in the form of their fingerprints), as explained in detail in Section

                                              IL See 740 ILCS 14/10.

                                                     45.     Plaintiffs and the Class' biometric identifiers or information based on those

                                              biometric identifiers were used to identify them, constituting "biometric information" as defined

                                              by the BIPA. See 740 ILCS 14/10.

                                                     46.     American Eagle violated 740 ILCS 14/15(b)(3) by failing to obtain written releases

                                              from Plaintiffs and the Class before it collected, used, and stored their biometric identifiers and

                                              biometric information.

                                                     47.     American Eagle violated 740 ILCS 14/15(b)(1) by failing to inform Plaintiffs and

                                              the Class in writing that their biometric identifiers and biometric information were being collected

                                              and stored.

                                                     48.     American Eagle violated 740 ILCS 14/15(b)(2) by failing to inform Plaintiffs and

                                              the Class in writing ofthe specific purpose and length ofterm for which their biometric identifiers

                                              or biometric information was being collected, stored, and used.

                                                     49.     American Eagle violated 740 ILCS 14/15(a) by failing to publicly provide a

                                              retention schedule or guideline for permanently destroying its employees' biometric identifiers

                                              and biometric information.

                                                     50.     By collecting, storing, and using Plaintiffs' and the Class' biometric identifiers and

                                              biometric information as described herein, American Eagle violated Plaintiffs' and the Class'




                                                                                               11
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 18 of 50 PageID #:26




                                             rights to privacy in their biometric identifiers or biometric information as set forth in the BIPA,

                                             740 ILCS 14/1, et seq.
FILED DATE: 1/13/2021 11:35 AM 2021CH00170




                                                    51.     On behalf of themselves and the Class, Plaintiffs seek:(1)injunctive and equitable

                                             relief as is necessary to protect the interests ofthe Plaintiffs and the Class by requiring Defendant's

                                             to comply with the BIPA's requirements for the collection, storage, and use of biometric identifiers

                                             and biometric information as described herein; (2) liquidated damages for each of Defendant's

                                             violations of the BIPA pursuant to 740 ILCS 14/20; and (3) reasonable attorneys' fees and costs

                                             and expenses pursuant to 740 ILCS 14/20(3).



                                                                                  PRAYER FOR RELIEF

                                                    WHEREFORE,Plaintiffs, on behalf of themselves and the Class, respectfully request that

                                             the Court enter an Order:

                                                    A.      Certifying this case as a class action on behalf of the Class defined above,

                                             appointing Plaintiffs as representatives ofthe Class, and appointing their counsel as Class Counsel;

                                                    B.      Declaring that Defendant's actions, as set out above, violate the BIPA;

                                                    C.      Awarding statutory damages for each of Defendant's violations of the BIPA,

                                             pursuant to 740 ILCS 14/20;

                                                    D.      Awarding injunctive and other equitable relief as is necessary to protect the

                                             interests of the Class, including an Order requiring Defendant to collect, store, and use biometric

                                             identifiers or biometric information in compliance with the BIPA;

                                                    F.      Awarding Plaintiffs and the Class their reasonable litigation expenses and

                                             attorneys' fees;

                                                    G.      Awarding Plaintiffs and the Class pre- and post-judgment interest, to the extent




                                                                                               12
                                                 Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 19 of 50 PageID #:27




                                                allowable; and
FILED DATE: 1/13/2021 11:35 AM 2021CH00170




                                                       H.        Awarding such other and further relief as equity and justice may require.




                                             , Dated: January 13, 2021                        Respectfully submitted,

                                                                                              Maurice Stevens and Krystyna Hare,
                                                                                              individually and on behalf of all others similarly
                                                                                              situated,

                                                                                              By: /s/ David Fish
                                                                                                      One of Plaintiffs' Attorneys


                                                                                              David Fish
                                                                                              dfish@fishlawfirm.com
                                                                                              Mara Baltabols
                                                                                              mara@fishlawfirm.com
                                                                                              THE FISH LAW FIRM,P.C.
                                                                                              200 East Fifth Avenue, Suite 123
                                                                                              Naperville, Illinois 60563
                                                                                              Tel: 630.355.7590
                                                                                              Fax: 630.778.0400
                                                                                              docketing@fishlawfirm.com




                                                                                                 13
                 Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 20 of 50 PageID #:28
     turn Date: No return date scheduled
  Hearing Date: 3/16/2021 10:00 AM - 10:00 AM
  Courtroom Number:
  Location:                                                                  FILED
                                                                             1/14/2021 10:35 AM
                                IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS IRIS Y. MARTINEZ                           -
                                                                             CIRCUIT CLERK
                                    COUNTY DEPARTMENT,CHANCERY DIVISION
                                                                             COOK COUNTY, IL
0
                                                                             2021CH00170
0                MAURICE STEVENS and KRYSTYNA HARE
0                individually and on behalf of all others similarly                                   11831006
(
7,
0                situated,
2
                                        Plaintiffs,
                                                                      Case No.: 2021 CH 00170
(71
Q                          v.

                 AMERICAN EAGLE OUTFITTERS,INC. and
                 AE  RETAIL WEST, LLC and AE
a                CORPORATE SERVICES CO.,

                                        Defendants.




                    PLAINTIFFS' MOTION FOR CLASS CERTIFICATION AND REQUEST FOR
                                 DISCOVERY ON CERTIFICATION ISSUES

                      Plaintiff Maurice Stevens ("Stevens") and Krystyna Hare ("Hare")(collectively referred

               to as "Plaintiffs") alleges that Defendants American Eagle Outfitters, Inc. and AE Retail West,

              LLC and AE Corporate Services Co, collectively, "American Eagle" or "Defendants")

               systematically violated the Biometric Information Privacy Act ("BIPA"), 740 ILCS 14/1 et seq.

               This case is well-suited for class certification under 735 ILCS 5/2-801. Specifically, Plaintiffs seek

               to certify a class consisting of hundreds of former and current similarly-situated employees who

               worked for Defendants that had their fingerprints unlawfully collected, captured, received,

              otherwise obtained, or disclosed by Defendants during the applicable statutory period in violation

              of BIPA. The question of liability is a legal question that can be answered in one fell swoop. As

              Plaintiffs' claims, and the claims of similarly-situated individuals, all arise from Defendants'

               uniform policies and practices, they satisfy the requirement of 735 ILCS 5/2-801 and should be

              certified.
                                               Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 21 of 50 PageID #:29




                                                                            I.   RELEVANT BACKGROUND
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                                     Major national corporations started using locations in Illinois in the early 2000s to test

                                             "new [consumer] applications of biometric-facilitated financial transactions, including finger-scan

                                             technologies at grocery stores, gas stations, and school cafeterias." 740 ILCS 14/5(c). Given its

                                             relative infancy, an overwhelming portion of the public became wary of this then-growing, yet

                                             unregulated, technology. See 740 ILCS 14/5.

                                                     The Biometric Information Privacy Act, 740 1LCS 14/1, et seq. was enacted in 2008,

                                             arising from concerns that these experimental uses of finger-scan technologies created a "very

                                             serious need of protections for the citizens of Illinois when it comes to biometric information."

                                             Illinois House Transcript, 2008 Reg. Sess. No. 276. Under the Act, it is unlawful for a private

                                             entity to, among other things, "collect, capture, purchase, receive through trade, or otherwise

                                             obtain a person's or a customer's biometric identifiers or biometric information unless it first:

                                                   (1) Informs the subject... in writing that a biometric identifier or biometric information
                                                       is being collected or stored;

                                                   (2) Informs the subject... in writing ofthe specific purpose and length ofterm for which
                                                       a biometric identifier or biometric information is being collected, stored, and used;
                                                       and

                                                   (3) Receives a written release executed by the subject of the biometric identifier or
                                                       biometric information." 740 ILCS 14/15(b).

                                                     Although there may be benefits with using biometrics in the workplace, there are also

                                             serious risks. Unlike 1D badges— which can be changed or replaced if stolen or compromised —

                                             fingerprints are a unique, permanent biometric identifier associated with each individual. These

                                             biometrics are biologically unique to the individual; once compromised, the individual has no

                                             means by which to prevent identity theft, unauthorized tracking, or other unlawful or improper use

                                             ofthis information. This exposes individuals to serious and irreversible privacy risks. For example,



                                                                                                  2
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 22 of 50 PageID #:30




                                             if a biometric database is hacked, breached, or otherwise exposed — as in the recent Equifax, Home

                                             Depot, Google+ and Facebook/Cambridge Analytica data breaches— individuals have no means to
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                             prevent the misappropriation and theft of their proprietary biometric makeup. Recognizing the

                                             need to protect its citizens from harms like these, Illinois enacted BIPA specifically to regulate the

                                             collection, use, safeguarding, handling, storage, retention, and destruction of biometric identifiers

                                             and information.

                                                  A. Factual Allegations

                                                    Plaintiffs filed this class action against Defendants to redress Defendants' unlawful

                                             collection, use, storage, and disclosure of Illinois employees' biometric information under BIPA.

                                             In this Class Action Complaint,Plaintiffs provided detailed allegations that Illinois employees who

                                             use Defendants' technology as a condition of employment were, and continue to be, universally

                                             required to scan their fingerprints for enrollment in an employee database(s) as a requirement of

                                             their employment, but are not: (1) informed in writing of the purpose(s) and length of time for

                                             which fingerprint data is being collected, stored, used, and disseminated by Defendant; (2)

                                             provided a publicly available retention schedule or guidelines for permanent destruction of the

                                             biometric data by Defendant; and (3)provided (nor did it execute) a written release for Defendant,

                                             as required by BIPA. See Compl. TT 20-24, 27-33.41-52.

                                                    Plaintiffs were required to use Defendants' biometric device during their work for

                                             Defendant. Id. In 2,21. As a condition of employment, Plaintiffs were required to scan their

                                             fingerprints each time they accessed the point-of-sale system as a means of authentication. Id.

                                             Plaintiffs were required to scan their fingerprints each time they accessed Defendants' biometric

                                             device.Id. However,Defendants failed and continue to fail to inform Illinois employees, including

                                             Plaintiffs, of the extent of the purposes for which it collects individuals' sensitive biometric data



                                                                                                   3
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 23 of 50 PageID #:31




                                             or to whom the data is disclosed. Id. Tlls, 23-24. Defendants similarly failed to provide Illinois

                                             employees, including Plaintiffs, with a written, publicly available policy identifying its retention
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                             schedule and guidelines for permanently destroying individuals' fingerprint data when the initial

                                             purpose for collecting or obtaining their fingerprint is no longer relevant, as required by BIPA. Id.

                                             ¶1J23-24, 42-43. Illinois employees, including Plaintiffs, have no knowledge when they leave the

                                             company of when — if ever — their biometric identifiers will be removed from Defendants'

                                             database(s). Id.

                                                    Illinois workers are not told what might happen to their biometric data if and when

                                             Defendants merge with another company or, worse, if and when Defendants' entire businesses

                                             fold. Since Defendants neither publishe a BIPA-mandated data retention policy nor disclose the

                                             purposes for their collection of biometric data, Illinois employees, including Plaintiffs, have no

                                             idea whether Defendants sells, discloses, re-discloses, or otherwise disseminates their biometric

                                             data. Nor are Illinois employees told to whom Defendants currently discloses their biometric data

                                             or what might happen to their biometric data in the event of a merger or a bankruptcy. Finally,

                                             Defendants never secured a written release executed by any of Illinois' employees, including

                                             Plaintiffs, permitting it to collect, store, use, and disseminate employees' biometric data, as

                                             required by BIPA. Id. IN 5, 32, 41-43.

                                                    Accordingly, Defendants' practices violated BIPA. As a result of Defendants' violations,

                                             Plaintiffs and similarly-situated individuals were subject to Defendants' common and uniform

                                             policies and practices and were victims of its scheme to unlawfully collect, store, use, and

                                             disseminate Illinois employees' biometric data in direct violation of BIPA. Plaintiffs now seek

                                             class certification for the following similarly-situated individuals, defined as:

                                                    All residents ofthe State ofIllinois who had their fingerprints collected, captured, received,
                                                    otherwise obtained, or disclosed by Defendants while residing in Illinois.



                                                                                                   4
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 24 of 50 PageID #:32




                                                     Given Defendants' standard practices defined above and the straightforward and common
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                             legal questions presented in this case, Plaintiffs now move for class certification. Notably, this

                                             motion is being filed shortly after the Complaint was filed and before Defendants have responded.

                                             For the reasons discussed herein, Plaintiffs' request should be granted.

                                                                  IL     STANDARD FOR CLASS CERTIFICATION

                                                    "The basic purpose ofa class action is the efficiency and economy oflitigation." CE Design

                                             Ltd. v. C & T Pizza, Inc., 2015 IL App.(1st) 131465,¶ 9 (Ill. App. Ct. May 8, 2015)(citing Miner

                                             v. Gillette Co., 87 Ill. 2d 7, 14 (1981)). "In determining whether to certify a proposed class, the

                                             trial court accepts the allegations of the complaint as true and should err in favor of maintaining

                                             class certification." CE Design Ltd., 2015 IL App.(1st) 131465, if 9 (citing Ramirez v. Midway

                                             Moving & Storage, Inc., 378 Ill. App. 3d 51, 53(2007)). Under Section 2801 of the Code of Civil

                                             Procedure, a class may be certified if the following four requirements are met:

                                                   (1) the class is so numerous that a joinder of all members is impracticable;

                                                   (2) there are questions of fact or law common to the class that predominate over
                                                       any questions affecting only individual members;

                                                   (3) the representative parties will fairly and adequately protect the interest of the
                                                       class; and

                                                   (4) the class action is an appropriate method for the fair and efficient adjudication
                                                       of the controversy.

                                                    See Smith v. Illinois Cent. R.R. Co., 223 Ill. 2d 441,447(2006)(citing 735 ILCS 5/2-801).

                                             Notably, "[a] trial court has broad discretion in determining whether a proposed class meets the

                                             requirements for class certification." CE Design Ltd., 2015 IL App. (1st) 131465, II 9 (citing

                                             Ramirez, 378 Ill. App. 3d at 53). Here, the allegations and facts in this case amply demonstrate

                                             that the four certification factors are met.


                                                                                                 5
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 25 of 50 PageID #:33




                                                                                   III.    ARGUMENT
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                                     Plaintiffs' claims here are especially suited for class certification because Defendants

                                             treated all Illinois employees identically for the purposes of applying BIPA. All of the putative

                                             class members in this case were uniformly subjected to the same illegal and unlawful collection,

                                             storage, use, and dissemination of their biometric data that was required as a condition of

                                             employment throughout the class period. Plaintiffs meet each of the statutory requirements for

                                              maintenance of this suit as a class action. Thus, the class action device is ideally suited and is far

                                             superior to burdening the Court with many individual lawsuits to address the same issues,

                                             undertake the same discovery, and rely on the same testimony.

                                                     A.      The Class Is So Numerous That Joinder of All Members Is
                                                             Impracticable.

                                                     Numerosity is not dependent on a plaintiffs setting forth a precise number of class members

                                             or a listing of their names. See Cruz v. Unilock Chicago, 383 Ill. App. 3d 752, 771 (2d Dist. 2008)

                                             ("Of course, plaintiffs need not demonstrate a precise figure for the class size, because a good-

                                             faith, non-speculative estimate will suffice; rather, plaintiffs need demonstrate only that the class

                                             is sufficiently numerous to make joinder of all ofthe members impracticable.")(internal citations

                                             omitted); Hayna v. Arby's, Inc., 99 Ill. App. 3d 700, 710-11 (1st Dist. 1981)("It is not necessary

                                             that the class representative name the specific individuals who are possibly members of the

                                             class."). Courts in Illinois generally find numerosity when the class is comprised of at least 40

                                             members. See Wood River Area Dev. Corp. v. Germania Fed. Say. Loan Ass'n, 198 Ill. App. 3d

                                             445,450(5th Dist. 1990).

                                                     In the present case, there can be no serious dispute that Plaintiffs meet the numerosity

                                             requirement as Defendants employs hundreds of Illinois workers who were subjected to the same

                                             policy. The class of potential plaintiffs is sufficiently large to make joinder impracticable. As a


                                                                                                    6
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 26 of 50 PageID #:34




                                             _ result of Defendants' violations of BIPA, Plaintiffs and all similarly situated individuals were _

                                              subjected to Defendants' common and uniform policies and practices and were victims of
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                              Defendants' scheme to unlawfully collect, store, use, and disseminate their extremely personal and

                                              private biometric data in direct violation of BIPA. The precise. number in the class cannot be

                                              determined until discovery records are obtained from Defendants. Nevertheless, class membership

                                              can be easily determined by reviewing Defendants' records and those of its customers. See e.g.,

                                              ChuItem v. Ticor Title Ins. Co.,401 Ill. App.3d 226,233(1st Dist. 2010)(reversing Circuit Court's

                                              denial of class certification and holding that class was certifiable over Defendants' objection that

                                             "the proposed class was not ascertainable, because the process of reviewing Defendants'

                                              transaction files to determine class membership would be burdensome"). Once Defendants'

                                              records are obtained, the Court will know the precise number of persons affected.

                                                     Further, recognizing the need to protect its citizens from harms such as identity theft,

                                              Illinois enacted BIPA specifically to regulate the collection, use, safeguarding, handling, storage,

                                              retention, and destruction of biometric identifiers and information. A class action would help

                                              ensure that Plaintiffs and all other similarly-situated individuals have a means of redress against

                                             Defendants for their widespread violations of BIPA.

                                                     B.      Common Questions Of Law And Fact Exist That Predominate Over
                                                             Any Questions Solely Affecting Individual Members Of The Class.

                                                     Courts analyze commonality and predominance under Section 2-801 by identifying the

                                              substantive issues that will control the outcome of the case. See Bemis v. Safeco Ins. Co. ofAm.,

                                             407 Ill. App. 3d 1164, 1167 (5th Dist. 2011); Cruz, 383 Ill. App. 3d at 773. The question then

                                              becomes whether those issues will predominate and whether they are common to the class,

                                              meaning that "favorable adjudication of the claims of the named plaintiffs will establish a right of

                                              recovery in other class members." Id. at 773. As stated by the Court of Appeals, the question is


                                                                                                   7
                                               Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 27 of 50 PageID #:35




                                              will "common . . . issues be the subject of the majority of the efforts of the litigants and the _

                                              courtri" Bemis,407 Ill. App. 3d at 1168. The answer here is "yes." Common questions of law or
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                              fact are typically found to exist when "the claims of the individual class members are based upon

                                              the common application of a statute or where the proposed class members are aggrieved by the

                                              same or similar conduct or a pattern of conduct." Bueker v. Madison Cty., 2016 IL App (5th)

                                              150282, ¶ 27; McCarthy v. LaSalle Nat'l Bank & Trust Co., 230 Ill. App. 3d 628, 634 (1st Dist.

                                              1992).

                                                       At the heart of this litigation is Defendants' culpable conduct under BIPA. The issues are

                                              simple and straightforward legal questions that plainly lend themselves to class-wide resolution.

                                              Notwithstanding the clear and unequivocal requirements of the law, Defendants disregarded the

                                              statutorily-protected privacy rights of Plaintiffs and other similarly-situated individuals and

                                              unlawfully collected, stored, used, and disseminated their biometric data in direct violation of

                                              BIPA. Specifically, Defendants have violated and continues to violate BIPA because it failed and

                                              continues to fail to:(1)inform Plaintiffs or the putative class in writing of the specific purpose(s)

                                              and length oftime for which their fingerprints were being collected, stored, used, and disseminated

                                              as required by BIPA; (2) provide a publicly available retention schedule and guidelines for

                                              permanently destroying Plaintiffs' and the putative class' fingerprints, as required by BIPA; and

                                             (3)receive a written release from Plaintiffs or the putative class to collect, capture, use, otherwise

                                              obtain or disseminate their fingerprints, as required by BIPA. Defendants treated the entire

                                              proposed class in precisely the same manner, resulting in identical violations of BIPA. These

                                              common practices create common issues of law and fact. In fact, the legality of Defendants'

                                              collection, storage, use, and dissemination ofIllinois employees' biometric data is the focus of this

                                              litigation.




                                                                                                   8
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 28 of 50 PageID #:36




                                                    Indeed, once this Court determines whether Defendants' practices of collecting, storing,

                                             and using individuals' biometric data without adhering to the specific requirements of BIPA
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                             constitutes violations thereof, liability for the claims of class members will be determined in one

                                             stroke. The material facts and issues oflaw are substantially the same for the members of the class,

                                             and therefore these common issues could be tried such that proof as to one claimant would be

                                             proof as to all members of the class. This alone establishes predominance. The only remaining

                                             questions will be whether Defendants' violations caused members of the class to suffer damages

                                             and the proper measure of damages and injunctive relief, which in and ofthemselves are questions

                                             common to the class. Accordingly, a favorable adjudication of the Plaintiffs' claims in this case

                                             will establish a right of recovery to all other class members, and thus the commonality and

                                             predominance requirements weigh in favor of certification ofthe class.

                                                    C.      The Named Plaintiffs And Class Counsel Are Adequate Representatives
                                                            Of The Class.

                                                    When evaluating adequacy, courts look to whether the named plaintiffs have the same

                                             interests as those of the class and whether they will fairly represent them. See CE Design Ltd.,

                                             2015 IL App. (1st) 131465, If 16. In this case, Plaintiffs' interest arises from statute. The class

                                             representative is a member of the proposed class and will fairly and adequately protect the class'

                                             interests. Plaintiffs, as a condition of employment, was required to have their fingerprints scanned

                                             by one of Defendants' biometric devices. Defendants subsequently stored Plaintiffs' fingerprints

                                             in its database(s). Plaintiffs has never been informed of the specific limited purposes (if any) or

                                             length of time for which Defendants collected, stored, used, or disseminated their biometric data.

                                             Comp!. ¶¶5,30,48. Plaintiffs have never been informed of any biometric data retention policy

                                             developed by Defendants, nor have they ever been informed whether Defendants will ever

                                             permanently delete their fingerprints. Finally, Plaintiffs have never been provided, nor did they


                                                                                                  9
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 29 of 50 PageID #:37




                                             ever sign, a written release allowing Defendants to collect, store, use, or disseminate their

                                             fingerprints. Thus, Plaintiffs were victims of the same uniform policies and practices as the
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                             individuals they seek to represent and is not seeking any relief that is potentially antagonistic to

                                             other members of the class. What is more, Plaintiffs have the interests of those class members in

                                             mind, as demonstrated by their willingness to sue on a class-wide basis and step forward as the

                                             class representatives, which subjects them to discovery.

                                                    Proposed Class Counsel, The Fish Law Firm PC will also fairly and adequately represent

                                             the class. Proposed Class Counsel are highly qualified and experienced attorneys. The Fish Law

                                             Firm,P.C. has extensive experience in class action litigation and its attorneys have been appointed

                                             class counsel on numerous occasions; they also are involved in more than a dozen cases involving

                                             biometric privacy violations. (See Exhibit A.) Thus, proposed Class Counsel, too, are adequate

                                             and have the ability and resources to manage this lawsuit.

                                                    D.      A Class Action Is The Appropriate Method For Fair And Efficient
                                                            Adjudication Of This Controversy.

                                                    Finally, a class action is the most appropriate method for the fair and efficient adjudication

                                             of this controversy, rather than bringing individual suits which could result in inconsistent

                                             determinations and unjust results."It is proper to allow a class action where a Defendants is alleged

                                             to have acted wrongfully in the same basic manner toward an entire class." P.J's Concrete

                                             Pumping Service, Inc. v. Nextel West Corp., 345 Ill. App. 3d 992, 1003 (2d Dist. 2004). "The

                                             purported class representative must establish that a successful adjudication of its individual claims

                                             will establish a right of recovery or resolve a central issue on behalf of the class members." Id.

                                                    Here, Plaintiffs' claim stems from Defendants' common and uniform policies and

                                             practices, resulting in common violations of BIPA for all members of the class. Thus, class

                                             certification will obviate the need for unduly duplicative litigation that might result in inconsistent


                                                                                                   10
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 30 of 50 PageID #:38




                                             judgments concerning Defendants' practices. Wenthold v. AT&T Technologies, Inc., 142 Ill. App. _

                                             3d 612 (1st Dist. 1986). Without a class, the Court would have to hear dozens, if not hundreds, of
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                             additional individual cases raising identical questions of liability. Moreover, class members are

                                              better served by pooling resources rather than attempting to litigate individually. CE Design Ltd.,

                                             2015 IL App.(1st) 131465,Irg 28-30(certifying TCPA class where statutory damages were alleged

                                             and rejecting arguments that individual lawsuits would be superior). In the interests ofjustice and

                                             judicial efficiency, it is desirable to concentrate the litigation of all class members' claims in a

                                             single forum. For all of these reasons, the class action is the most appropriate mechanism to

                                             adjudicate the claims in this case.

                                                     E.      The Court Should Allow Supplemental And Deferred Briefing Following
                                                             Discovery.
                                                     Defendants' practices and policies are uniform. Plaintiffs believe that the present Motion

                                             should be supplemented based upon very limited initial discovery. Plaintiffs are moving as early

                                             as possible for class certification in part to avoid the "buyoff problem," which occurs when a

                                             Defendant seeks to settle with a class representative on individual terms in an effort to moot the

                                             class claims asserted by the class representative. Plaintiffs are also moving for class certification

                                             now because the class should be certified, and because no meaningful discovery is necessary to

                                             establish that fact. The instant motion is far more than a placeholder or barebones memorandum.

                                             Rather, Plaintiffs' full arguments are set forth based on the facts known at this extremely early

                                             stage of litigation. Should the Court wish for more detailed factual information, the briefing

                                             schedule should be extended.

                                                                                     IV.     Conclusion

                                                     For the reasons stated above, Plaintiffs respectfully request that the Court enter an Order:

                                             (1)certifying Plaintiffs' claims as a class action;(2)appointing Plaintiffs as Class Representatives;


                                                                                                  11
                                             Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 31 of 50 PageID #:39




                                            (3) appointing The Fish Law Firm, P.C. as Class Counsel; and (4) authorizing court-facilitated_          _ _

                                            notice of this class action to the class. In the alternative, this Court should allow discovery, allow
FILED DATE 1/14/2021 10:35 AM 2021CH00170




                                            Plaintiffs to supplement this briefing, and defer response and reply briefs.



                                            Date: January 14, 2021                                Respectfully Submitted,

                                                                                          By: /s/ Mara Baltabols
                                                                                          One of Plaintiff's Attorneys


                                                                                          David Fish
                                                                                          dfish(@,fishlawfirm.com
                                                                                          Mara Baltabols
                                                                                          mara(@,fishlawfirm.com
                                                                                          THE FISH LAW FIRM,P.C.
                                                                                          200 East Fifth Avenue, Suite 123
                                                                                          Naperville, Illinois 60563
                                                                                          Tel: 630.355.7590
                                                                                          Fax: 630.778.0400
                                                                                          Cook Cnty #: 44086
                                                                                          docketing(a,fishlawfirm.com




                                                                                                 12
FILED DATE: 1/1412021 10:35 AM 2021CH00170   Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 32 of 50 PageID #:40
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 33 of 50 PageID #:41




                                                                              DECLARATION OF DAVID J FISH
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                                    Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil

                                             Procedure, the undersigned certifies that the statements set forth in this instrument are true and

                                             correct, except as to matters therein stated to be on information and,belief, and as to such matters

                                             the undersigned certifies as aforesaid that he verily believes the same to be true:

                                                     1.      I am an attorney admitted to practice before the Supreme Court of the State of

                                             Illinois. I am entering this declaration in support of Plaintiffs' Motion for and Memorandum in

                                             Support of Class Certification. This declaration is based upon my personal knowledge except

                                             where expressly noted otherwise. If called upon to testify to the matters stated herein, I could and

                                             would competently do so.

                                                    2.       I am the founder of The Fish Law Firm, P.C.

                                                    3.       I graduated #2 in my law school class from Northern Illinois University College of

                                             Law in 1999. Prior to starting my own firm, I was employed by other law firms engaged in

                                             litigation in and around Chicago, Illinois including, Jenner & Block in Chicago as a summer

                                             associate, Klein, Thorpe & Jenkins in Chicago as an associate and The Collins Law Firm, P.C. as

                                             an associate.


                                                    4.       I have extensive experience representing employees and employers in labor and

                                             employment disputes. I have handled disputes with the Illinois Department of Labor, the United

                                             States Department of Labor, the Illinois Department of Human Rights, the National Labor

                                             Relations Board, the Equal Employment Opportunity Commission, and in the state and federal

                                             courts in Illinois. I have litigated dozens of cases in the United States District Court for the

                                             Northern District of Illinois.




                                                                                               1
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 34 of 50 PageID #:42




                                                    5.      I am the former chair of the DuPage County Bar Association's Labor and

                                             Employment Committee and served on the Illinois State Bar Association's Labor and Employment
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                             Committee Section Council. I also am a member of the National Employment Lawyers

                                             Association.

                                                    6.      I have, on several occasions, lectured at educational seminars for lawyers and other

                                             professionals. I moderated a continuing legal education panel offederal magistrates and judges on

                                             the Federal Rules of Civil Procedure through the Illinois State Bar Association. I have presented

                                             on electronic discovery rules and testified before the United States Judicial Conference in Dallas,

                                             Texas regarding electronic discovery issues. I have provided several CLE presentations on issues

                                             relating to labor and employment law.

                                                    7.      I have authored, or co-authored, many articles, including:"Enforcing Non-

                                             Compete Clauses in Illinois after Reliable Fire", Illinois Bar Journal (April 2012);"Top 10 wage

                                             violations in Illinois", ISBA Labor and Employment Newsletter (August, 2017);"Physician

                                             Non-Complete Agreements in Illinois: Diagnosis—Critical Condition; Prognosis- Uncertain"

                                             DuPage County Bar Journal (October 2002);"Are your clients' arbitration clauses enforceable?"

                                             Illinois State Bar Association, ADR Newsletter (October 2012);"The Legal Rock and the

                                             Economic Hard Place: Remedies of Associate Attorneys Wrongfully Terminated for Refusing to

                                             Violate Ethical Rules", Univ. of W. Los Angeles Law Rev.(1999);"Zero-Tolerance Discipline

                                             in Illinois Public Schools" Illinois Bar Journal(May 2001);"Ten Questions to Ask Before

                                             Taking a Legal-Malpractice Case" Illinois Bar Journal (July 2002);"The Use Of The Illinois

                                             Rules of Professional Conduct to Establish The Standard of Care In Attorney Malpractice

                                             Litigation: An Illogical Practice", Southern Illinois Univ. Law Journal (1998);"An Analysis of




                                                                                             2
                                                 Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 35 of 50 PageID #:43




                                             _ Firefighter Drug Testing under the Fourth Amendment", International Jour. Of Drug Testing          _

                                               (2000);"Local Government Web sites and the First Amendment", Government Law,(November
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                                2001, Vol. 38).

                                                       8. Some examples of class, collective, and/or employment litigation in which I have served

                                                as a lawyer include:

                                                       a.      Larson v. Lennox Industries, 2013 WL 105902 (N.D. Ill, 12 c 2879)(conditional

                                                certification granted in FLSA action alleging that store managers were misclassified as exempt

                                                from receiving overtime pay).

                                                       b.      Nelson v. UBS Global Management, No.03-C-6446,04 C 7660(N. D.Ill.)(ERISA

                                                class action on behalf of thousands of BP Amoco employees who had Enron debt purchased as

                                                part of their money market fund; recovery of approximately $7 million).

                                                       c.      Sotelo v. DirectRevenue, No. 05-2562(ND. Ill. filed Apr. 29, 2005)(class action

                                                alleging that company placed "spyware" on consumers' computers; resulted in a settlement that

                                                mandated significant disclosures to computer users before unwanted software could by placed

                                                on their computers, see also Julie Anderson, Sotelo v. Directrevenue, LLC: Paving the Wayfor

                                                Spyware-Free Internet, 22 Santa Clara High Tech. L.J. 841 (2005).

                                                       d.      Franzen v. IDS Futures Corporation, 06 CV 3012(N. D. Ill. 2006)(recovery

                                                of millions of dollars for more than 1,000 limited partners in an investment fund that lost value as

                                                a result of the Refco bankruptcy).

                                                       e.      Pope v. Harvard Bancshares, 06 CV 988, 240 F.R.D 383 (N. D. Ill. 2006)(class

                                                action recovery of $1.3 million for former shareholders of community bank who had stock

                                                repurchased in a reorganization).




                                                                                                 3
                                                Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 36 of 50 PageID #:44




                                                     f.      Pietrzycki v. Heights Tower Serv., Inc., 197 F. Supp. 3d 1007 (N.D. Ill.

                                              2016)(finding Fish appropriate to represent Class in wage and hour claims relating to overtime).
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                                     g.      Schrock v. Wenner Media LLC,et al, 10-cv-7230 (defended marketing

                                              company in putative nationwide class action alleging violations of TCPA for unsolicited text

                                              message marketing; our client dismissed from case voluntarily without payment).

                                                     h.      G.M Sign Inc. v. Pastic-Mach Corporation, 12-cv-3149 and 10-cv-7854

                                             (defended putative nationwide class action alleging violations of TCPA for unsolicited junk faxes,

                                              both cases dismissed without payment by client).

                                                     i.      Ismael Salam v Nationwide Alarm LLC, 14-cv-1720 (defended putative

                                              nationwide class action alleging violations of TCPA for unsolicited calls to cellular telephone; our

                                              client dismissed with prejudice voluntarily without payment).

                                                     J.      Cope v. Millhurst Ale House of Yorkville, Inc. 14-cv-9498 (collective action for

                                              FLSA claims settled on collective basis).

                                                     k.      Girolamo v. Community Physical Therapy & Associates, Ltd, 15-cv-2361

                                             (alleging claims under FLSA,IMWL,IWPCA).
                                                     1.     Jones et al v. Sistar Beauty Corporation, 15-cv-3359 (collective action alleging

                                              FLSA and class action alleging Illinois Minimum Wage Law "IMWL" claims; final judgment

                                              entered).

                                                     m.      Magallan v. Pancho's Family Restaurant, LLC, 15-cv-5578 (defending FLSA

                                              and IMWL claims).

                                                     n.      Mello et al v. Krieger Kiddie Corporation, 15-cv-5660 (collective and putative

                                              class action alleging claims under FLSA,IMWL,IWPCA).

                                                     o.      Lampley v. Aryaani dba Subway, 15-cv-9332 (collective action alleging claims

                                              under FLSA,IMWL,IWPCA).


                                                                                               4
                                              Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 37 of 50 PageID #:45




                                                              Kalechstein v. Mehrdad Abbassian, M.D.,P.C., 15-cv-5929 (defending IWPCA----- -
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                                              Barker et al v. Septran, Inc, 15-cv-9270 (MAUL and putative collective claims

                                             under the FLSA and IWPCA).

                                                     r.       Simpkins v. DuPage Housing Authority, 15-cv-9103 (includes claims under

                                             FLSA and IMWL).

                                                     s.       Day v. Stockton Construction Group, LLC, 15-cv-5884 (collective claims brought

                                             under FLSA,IMWL,and IWPCA).

                                                     t.       Wehrle v. Midwest Sleep Associates, LLC, 15-cv-4397 (collective action complaint

                                             alleging claims under FLSA and IMWL).

                                                     u.       Sharples et al v. Krieger Kiddie Corporation, 2013 CH 25358 (Cir. Court Cook

                                             County)(Illinois Wage Payment and Collection Act IWPCA class action claims; final approval of

                                             class wide settlement).

                                                     v.       Wendell H. Stone Co. v. Metal Partners Rebar, 16-cv-8285 (defending TCPA

                                             class action).

                                                     w.       Barker v. Septran, 15-cv-9270 (Rule 23 IWPCA claim for vacation forfeiture and

                                             separate FLSA claims for overtime).

                                                     x.       Andrews v. Rockford Process Control, Inc., 3:17-cv-50171 (class and collective

                                             claims brought under the FLSA and the IMWL).

                                                     y.       Kusinski v. MacNeil Automotive Products Limited, 17-cv-03618 (class and

                                             collective claims under the FLSA and the IMWL; final approval of class settlement entered);

                                                    z.        Grace v. Brickstone, 17-cv-7849 (class and collective claims under the FLSA,

                                             IMWL,and IWPCA;final approval of class settlement).



                                                                                             5
                                             Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 38 of 50 PageID #:46




                                                            I declare under penalty of perjury under the laws of the State of Illinois that the
FILED DATE: 1/14/2021 10:35 AM 2021CH00170




                                             foregoing is true and correct.

                                                           Executed this 8th day of February, 2019 at Naperville, Illinois.




                                                                                          /s/ David J. Fish

                                                                                                  David J. Fish




                                                                                             6
                                                Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 39 of 50 PageID #:47
                      Return Date: No return date scheduled
                      Hearing Date: 3/16/2021 10:00 AM - 10:00 AM
                      Courtroom Number: N/A            IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                      Location: District 1 Court                                                                             FILED
                                                           COUNTY DEPARTMENT,CHANCERY DIVISION                               1/14/2021 11:44 AM
                              Cook County, IL
                                                                                                                             IRIS Y. MARTINEZ
                                               MAURICE STEVENS and KRYSTYNA                                                  CIRCUIT CLERK
                                               HARE individually and on behalf of all others                                 COOK COUNTY, IL
FILED DATE: 1/14/2021 11:44 AM 2021CH00170




                                               similarly situated,                                                           2021CH00170

                                                                                                                             1 1833535
                                                                       Plaintiff,
                                                                                                Case No.: 2021 CH 00170
                                                      V.

                                                AMERICAN EAGLE OUTFITTERS,INC. and
                                                AE RETAIL WEST,LLC and AE
                                                CORPORATE SERVICES CO.

                                                                       Defendant.



                                                                                    NOTICE OF MOTION

                                              To:   AMERICAN EAGLE OUTFITTERS,INC. and AE RETAIL WEST,LLC and AE
                                                    CORPORATE SERVICES CO., do CT Corporation System
                                                    208 S. LaSalle St., Suite 814, Chicago, IL 60604


                                                 PLEASE TAKE NOTICE that on March 16, 2021 at 10:00 am, or as soon thereafter as
                                             counsel can be heard, I shall appear before the Honorable Judge Presiding in Courtroom 2308 of
                                             the Richard J. Daley Center, 50 West Washington, Chicago, Illinois to present the Plaintiff's
                                             Motion for Class Certification, a copy of which is attached hereto and hereby served upon you.

                                             Dated: January 14, 2021
                                                                                         Respectfully submitted,

                                                                                         MAURICE STEVENS and KRYSTYNA HARE,
                                                                                         individually and on behalf of all others similarly
                                                                                         situated.

                                                                                         By:    /s/ Mara Baltabols
                                                                                                One of its Attorneys

                                              THE FISH LAW FIRM,P.C.
                                              200 E 5th Ave., Suite 123
                                              Naperville, IL 60563
                                             (630)355-7590
                                              admin@fishlawfirm.com
                                              Cook County Atty No. 44086
Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 40 of 50 PageID #:48




                 EXHIBIT 2
    Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 41 of 50 PageID #:49




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MAURICE STEVENS and KRYSTYNA
HARE, individually and on behalf of all
others similarly situated,                          Case No.

                   Plaintiffs,                      Removed from the State of Illinois,
                                                    Circuit Court of Cook County,
       V.                                           Case No. 2021 CH 00170

AMERICAN EAGLE OUTFITTERS,
INC. and AE RETAIL WEST, LLC and
AE CORPORATE SERVICES CO.,

                   Defendants.

                           DECLARATION OF JENNIFER MIELE
       COMES NOW Jennifer Miele, and, pursuant to 28 U.S.C. § 1746, declares as follows:
       1.      I am a citizen of the United States, over 18 years of age, and competent to testify

as to the matters contained in this Declaration.

       2.      I have ·personal knowledge of the facts set forth in this Declaration, or I have

knowledge of such facts based upon corporate records which I have reviewed. Such corporate

records are maintained in the regular course of business.

       3.      I am employed by American Eagle Outfitters, Inc. ("AEO") as Vice President,
Human Resources - Commercial. I have been with AEO since May 2013. In my role, I am familiar

with AEO and its employees, personnel records, and sales practices.

       4.      AEO is a corporation formed under the laws of the State of Delaware. Its principal

place of business is in Pittsburgh, Pennsylvania.

       5.      AE Retail West, LLC is a limited liability company formed under the laws of the
State of Delaware. Its sole member is AEO, which is a citizen of Delaware and Pennsylvania.

       6.      AE Corporate Services Co. is a corporation formed under the laws of the State of
Delaware. Its principal place of business is in Pittsburgh, Pennsylvania.
      Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 42 of 50 PageID #:50




            7.     AEO is a leading global specialty retailer offering high-quality, on-trend clothing,

accessories, and personal care products at affordable prices under its American Eagle and Aerie

brands.

            8.     AEO's records reflect that Plaintiff Maurice Stevens worked for AEO from

approximately November 2019 to December 2020 at its location in the Fox Valley Mall in Aurora,

Illinois.

          9.       AEO's records reflect that Plaintiff Krystyna Hare worked for AEO from

approximately October 2018 to December 2020 at its locations in (1) the Fox Valley Mall in

Aurora, Illinois, (2) Chicago Ridge Mall in Chicago Ridge, Illinois, and (3) the Woodfield Mall in

Schaumburg, Illinois.

            10.    Beginning on various dates in 2015, AEO began using a point of sale system at its

locations that scanned a portion of the employee's fingertip. AEO's records reflect that over 1,000

AEO employees in Illinois used the point of sale system that scans a portion of the employee's
fingertip since January 13, 2016.

            I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

            Executed this   '1. 3   rd day of February 2021.
Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 43 of 50 PageID #:51




                 EXHIBIT 3
      Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 44 of 50 PageID #:52




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MAURICE STEVENS and KRYSTYNA
HARE, individually and on behalf of all
others similarly situated,                        Case No.

                   Plaintiffs,                    Removed from the State of Illinois,
                                                  Circuit Court of Cook County,
         v.                                       Case No. 2021 CH 00170

AMERICAN EAGLE OUTFITTERS,
INC. and AE RETAIL WEST, LLC and
AE CORPORATE SERVICES CO.,

                   Defendants.


         NOTICE TO ADVERSE PARTY OF FILING OF NOTICE OF REMOVAL

To:      David Fish
         Mara Baltabols
         The Fish Law Firm, P.C.
         200 East Fifth Avenue, Suite 123
         Naperville, Illinois 60563

         PLEASE TAKE NOTICE that on February 24, 2021, Defendants American Eagle

Outfitters, Inc., AE Retail West, LLC, and AE Corporate Services Co., by and through their

attorneys, Littler Mendelson, P.C., filed their Notice of Removal with the Clerk of the United

States District Court for the Northern District of Illinois, Eastern Division, pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446, of this action now pending in the Circuit Court of Cook County, Case

No. 2020 CH 00170. A copy of that Complaint was filed with the Notice of Removal. Pursuant

to 28 U.S.C. § 1446(d), a true and correct copy of the Notice of Removal is attached to this Notice

and hereby served upon you.

                                     Signature page follows
   Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 45 of 50 PageID #:53




Dated: February 24, 2021                    Respectfully Submitted,


                                            /s/ Orly Henry

Kwabena Appenteng, ARDC #6294834
kappenteng@littler.com
Orly Henry, ARDC #6306153
ohenry@littler.com
LITTLER MENDELSON, P.C.
321 North Clark Street, Suite 1100
Chicago, Illinois 60654
312-372-5520

Patricia J. Martin, ARDC #6288389
pmartin@littler.com
LITTLER MENDELSON, P.C.
600 Washington Avenue, Suite 900
St. Louis, Missouri 63101
314-659-2000

Attorneys for Defendants
   Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 46 of 50 PageID #:54




                               CERTIFICATE OF SERVICE
       I, Orly Henry, an attorney, certify that I caused a copy of the foregoing document to be
served upon the below attorneys of record via email on February 24, 2021:


      David Fish
      dfish@fishlawfirm.com
      Mara Baltabols
      mara@fishlawfirm.com
      The Fish Law Firm, P.C.
      200 East Fifth Avenue, Suite 123
      Naperville, Illinois 60563


                                            /s/ Orly Henry
                                            One of Defendants’ Attorneys
Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 47 of 50 PageID #:55




                 EXHIBIT 4
   Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 48 of 50 PageID #:56




                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                    COUNTY DEPARTMENT, CHANCERY DIVISION

MAURICE STEVENS and KRYSTYNA
HARE, individually and on behalf of all
others similarly situated,                        Case No. 2021 CH 00170

                   Plaintiffs,

       v.

AMERICAN EAGLE OUTFITTERS,
INC. and AE RETAIL WEST, LLC and
AE CORPORATE SERVICES CO.,

                   Defendants.

DEFENDANTS’ NOTICE TO STATE COURT OF FILING OF NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that on February 24, 2021, Defendants American Eagle

Outfitters, Inc., AE Retail West, LLC, and AE Corporate Services Co., by and through their

attorneys, Littler Mendelson, P.C., filed a Notice of Removal with the Clerk of the United States

District Court for the Northern District of Illinois, Eastern Division pursuant to 28 U.S.C. §§ 1332,

1441, and 1446. A true and correct copy of the Notice of Removal is attached as Exhibit A.

       PLEASE TAKE FURTHER NOTICE that the filing of said Notice of Removal in Federal

Court, together with the filing of a copy of said Notice with this Court, effects the removal of this

Action in accordance with 28 U.S.C. § 1446(d).

                                      Signature page follows
   Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 49 of 50 PageID #:57




Dated: February 24, 2021                    Respectfully Submitted,


                                            /s/ Orly Henry

Kwabena Appenteng, ARDC #6294834
kappenteng@littler.com
Orly Henry, ARDC #6306153
ohenry@littler.com
LITTLER MENDELSON, P.C.
321 North Clark Street, Suite 1100
Chicago, Illinois 60654
312-372-5520

Patricia J. Martin, ARDC #6288389
pmartin@littler.com
LITTLER MENDELSON, P.C.
600 Washington Avenue, Suite 900
St. Louis, Missouri 63101
314-659-2000

Attorneys for Defendants
   Case: 1:21-cv-01062 Document #: 1-1 Filed: 02/24/21 Page 50 of 50 PageID #:58




                               CERTIFICATE OF SERVICE
       I, Orly Henry, an attorney, certify that I caused a copy of the foregoing document to be
served upon the below attorneys of record via email on February 24, 2021:


      David Fish
      dfish@fishlawfirm.com
      Mara Baltabols
      mara@fishlawfirm.com
      The Fish Law Firm, P.C.
      200 East Fifth Avenue, Suite 123
      Naperville, Illinois 60563


                                            /s/ Orly Henry
                                            One of Defendants’ Attorneys
